I -



Christopher A. Prine
Clerk Of the Court of Appeals First District
301 Fannin Street Houdtph;Texas 77002^2066
                                                                                    FILED IN
713 274 -2700          Fax 713 755 8131
                                                                              »ST COURT OF APPEALS
                                                                                "OUSTW.ffecAS

From Aleksander Borisov US Senior Citizen Old 87                            .AUG 18 2015
10909 Fondren Rd 5501   Houston TX 77096                                    CHRISTOPHER A. PRinh
mobile 8324840304 E-mail borisovl927(g>gmail.com
                                                                          CLERK.

 Re:   01-15-00522^CV,      DOCKET NO 1041858, COUNTY CIVIL COURT AT LAW Four(4)
Style: Aleksander Borisov v. Clerk of Small Claim Court, Plaintiffs notice of Appeal.

Dear Mr. Christopher A. Prine:

There are the written explanation my notice of appeal.

That my case NO1041858 no more acted Ihave known at 6/2/15 from the clerk's of County
Court #4 warning, although before at 5/28/20151, by approval the Director-County Civil
Courts at Law, was filing my case in next sixth, main option style: Aleksander Borisov v.
Clerk of Small Claim Court of KERRY LEA KEELS.

As response from this warning was my notice of appeal signed at 6/5/15. But the reason of
this warning was the Judgment against my case in fifth option style: Aleksander Borisov v.
KERRY LEA KEELS, that the Judge was signed at 5/5/2015 in time lone before, pavne
attention on defendant's fraud.


There was the problem either the appeal or complaint. I, caused the clerk's promise no fee,
prefer the appeal against this Judgment in hope, that the appeal will stimulated this case, in
sixth, main option, to continue it to finish.

On6/8/15 my notice of appeal come to First Court of appeals. You as Clerk informed rne
that the fee for appeal is in amount of $195.00 in term for 20 days.   In fear that the cause Of
appeal was represented inexactly I, as a appellant on 6/23/15 have filed for you detail
explanation ail circumstances of the notice of appeal, paying attention on the debt and a
defendant's criminal accusation, as A FRAUDTO THE JUDGE AND PROVOKED BY
DEFENDANT FROM JUDGE RUSS RIDGWAYTHE PUBLIC INSULT BY PRECENCE MORETHEN 50
PEOPLE AGAINST ME THE ELDERLY .

After receiving the letter from First Courtof Appeals With the fee and the term sent at 6/8/1
have received the next letter of the fee in amount of $91.00 with term of 7/7/15, Through
credit Ihave pay reporter's fee oh 7/1/15 early and same day the appeal clerk was filed to
First Court of Appeals my notice of appeal in his version.
You, THANK YOU, have noted the difference between our presentations the notice of
appeal), as filing mynotice of appeal to'trtelcou.rt%.cDiisidet''thiS'diYferefice.

According the evidences mif2,3;- I,as appellant of 01-15430522-CV, for the rightconsider
in notices ofappeal, providing the continue to finish my case NO1041858, have awarding
the First Court of Appeals   in amount of $390.00



Slnc6rely A                                                                        Jt


   legal chronology and intericta! spikes predict perfusion patterns m temporal lobe epilepsy: a
   multivariate study
   .„, V Alexandre, R Guarnferl R Wat...-Secure, 2TO4- Elsevier
   ~. seizure occurring after completion of tracer Injection, and longer clinical than EECf seizure duration '
   had more APP (P=0.003... Only secondary and tertiary chronological vaneWesWete'considered' '
   t^sWilstical anaJysis (seetext fo^
   Cited by 6    Related artictes     Ai 6 versions    Cite    Save

   Civil Appeals in Texas: Practicing Under the New Rules of Appellate Procedure
   JH Gayee Jr. AGardner, FH Kyle.- BaylorL. Rev:, 199T^HeinOnfine
   „.21CurrerrtTEX.R.APP.P.25.t^Seeid: Mt '4^.?§dSBB«f «^QhnMi3ii;^:.V|C*iB l**P*i 8»*aWiSB*                     "'J •.
   102,102-03 (Tex. 1994) (holding that aparty has thirty o^irrom
   to perfect an appeal). 19973 877 Page 12. 878 BAYLOR UWREWEWrVol.49:W-. .
   Cried by 28    Related articles     A§2: versions    Cite    Save

j Practitioner's Review of Civil Appeals under the 1997 Texas Rules ofAppellate Procedure, A
^ RWSimpson^ Marys U, 1997-IteirKm^                            ••       "          ';    l                                „
   .... tor the request, objection, or motfon with "suffictent spec^
   complaM'58 unless trte
   of the Texas Rules of Civil Evidence or the Texas Rules of—56. See TEX. _
   Cried by 3 Related articles AB 3 versions Cite Save

   Modified low molecular weight cyclic peptides as mimetics of BDNF with improved potency,
   proteolytic stability and tj^nsmembrane passage in vitro
   JMFietchfr, RA Hughes-Bb^
   _ Format; RIS (for EndNote, Reference Manager, ProCrto); Bib^^
   Content Citation.„ ofthis data point, the maximum observed response for peptide 1 was 37.3 ±
   2.4... 4, Panel C; R 2"* 0.81 for Boltzmann sigmoidal curve fitted to normalised combined data «.
   Cited by 23 Related articles AS 7 versions Cite Save

   Is the federal circuit succeeding? An empirical assessment Ofjudicial performance
   RP Wagner, L Petherbridge- Universityof Penrisylvariia Law Review. 2004-JSTOR
   ^ IP WORLDWIDE, March 13.20)2, at 28,30 (quofegJudge Sairrwel kehtofftVSoun^
   ofTexas); see also id.... 95-CV-113 (SO TexJune 17,1996))). -. 1887 (1997); John R Thomas, Of
   Text, TecMque, and the Tangible; DrafUng Patent Giairra Aniund Paterrt Rules, 17J. _.
  Cited by 265     Related articles     AS 15 versions Cite . SSve       More

  Synthesis ofHIV protease inhibitor^T^78^piTOv1r)^^ V                                       ^,
  EJStoner, AJ Cooper, DA Dfckman... -.'.'. Process Reseat &..„ ^              ...'.,
  _. Search textAnywhere Org ~ 1720,1618,1535,1320,1290 cm -1.1 HNMR (460 M&- d6-43MSO):
  6 12,40 (brs, 1H), 6.18(brs, 1H), 4.41 (d, J = 10 Hz, 1H> 3.28(m, 1H), 3.14(m, 1H), 3.08(app
  dt 2H), 2.08 (m, 1H), 1.87 (app p,2H), 0.92 „ 1S>f1R^fltr),3R*i4R...
  Cited by 28    Related articles     Cite   Save

  Longitudinal study of respiratory infection p^arlenis of breeding sows in five farrow-to-finish
  nerds                                                 ",'"-w'V.    "'-.' ' :".' y*
  C Fablet C Marois, 6 Kurrtz-Simon, N Rose... - Veterinary.... 2011 • Elsevier
  ... Format; RIS (for EndNote, Reference Manager, PreCne); BibTeX; Text; RefWOrks Direct Export;
  Content;Citation Only;... A, 0.6 b (0.0;37.3), 48.0 c (34.6;61.7),8.4a(3.6;18.5).21.6_and95%
  confidenceinterval) of M. hyopneumoniae (Mhp), A. pleurepneumontae (App), P. multocjda...
  Cited by 21    Related articles     AS 10 versions    Cite    Save

  Habitat requirements and expected distributioni of Alaska coral
  RLCimberg, T Gerrodette, KMuzik- Final Report, Research UniL 1981 - Citeseer
  ... informafon. The following chapter (C hapter11)presentea review otcorattexonomy,., (Knzfe
  1973, Bbteiand 1974), fish (Randall 1867; Clarke 1868), polychaetes (Dr. R. Kinae, personal
  communication), starfish and nudibranchs (Sebens, personal oomrmjnfcafion). ...
  Cited by 40    Related articles     All 2 versions   Cite    Save    More




  latp://^holax.google.ro^                                                                                                    ,,: 8/10/2015
Court of Appeals
A LOLLAR - 2012 - animatedvocates.us
Page1.Faxsent by13173341332 <3ECOHD*CT*OF*fiPPEfiLS COURT OFAPPEALS
Ssnono DISTRICTon TEXASCHIEFJUSTICE•TERRIELIVINGSTON TIM CURRY
CRIMINAL JUSTICE CE*l$Efr^
Related articles   All 33 versions    Cite    Save

Update on the Texas Rules of Appellate Procedure
RWSimpson, B Beckcom - S. Tex L. Rev., 1999- HemOnRne
Page 1. Update onmeTexas Rules ofAppellate Procedure Reagan wm. Simpson* &Brian
Beckcom-1. Perfecting an Appeal 1041-1.1. Preventing a ProperPresentation to me Court
ofAppeals: aProblem wnn B^t«kI-FM0ticnito«.
CftedbyS Related articles ABSvejrsiohs C%'..Savf
Family Law: Parent & fjand) Child
LBThomas,AL Vrck - SMUL Rev., 2008 - HeinOnline
Page 1, FAMILY LAW: PARENT*CHILD Linda B.Thomas* Ardrta L VTck**
TABLE?0F CONTENTS I. INTRODUCTION..... 819II. GRANDPARENTS
ACCESS      820A STATUTORY PRESUMPTIpN.-.. 820...
Cited by 1 Related articles Afr3jtar>tf«& . . "Cr&.;., Save     .': '
Civil Appeals in Texas: Practicing Under the New Rules ofAppellate Procedure
JHCayce Jr, A Gardner, FH Kyle - BaylorL Rev., 1997 -HeirrOnfine
Page1.CMLAPPEALS IN TEXAS: PRACTICING UNDERTHE NEW RULES
OF APPELLATE PROCEDURE John Hill Cayce, jr.* Anne Gardner Felicia Harrts
Kyle- TABLEOF CONtENTSI, INTRCNaUCTION...... 872II...
Cited by28 RelatedI articles AB 2 versions Cite Save
Appellate Practice and Procedure
AWright LDH Conway, DJ McComas, Ud Bailey -SMUL Rev., 2001 - HeinOnline
Page 1v APPELLATE PRACTICE AND PROCEDURE Alan Wright* LaDawn H.Conway*0
Defers J. McComas-* Heather D. Bailey***01. APPELLATE REVIEWBEFORE FINAL
JUDGMENT A. MANDAMUS 1. Mandamus ReliefAvailable...
Cited by 1 Related articles AD 3 versions Cite Save

Appellate Practice and Procedure                      >
AWright LDH Conway, DJMcComas, HDBailey -SMOL Rev.. 2001*-He&iGnSne
Page1.APPELLATE PRACTICE AND PROCEDURE Alan Wright* LaDawn
H. Cartway** Debra J. M £» oi. mary ivaw juuraai i>y/-i»o rracuuanersiveview oi ^ivn Appeals unoerxne ivy... rage i or i


                                            J
                                                                                                  About HetnOnfena                                         tsato


             Purchase Short-Term Aficeg 1" HriiiOnlme. Prices starting as taw as $29.8511
                                           29 St Mar/a Ul.S9S (1997-1988).
    PradHfoher's Review of Civil Appeals under the 1997 Texas Rules of Appellate Procedure, A; Simpson,
                                                ReaganWm.                                                                gJTjTJjJEJw




                 A PRACTmO«EH*8 REVIEW OF CIVIL APPEALS UNDER
                 THE 1997 TEXAS RULES OF APPELLATE PROCEDURE
                                                                                                                                Already a Subscriber?

                                        REAGAN WHL SHS>SON»
                                                                                                                                                        m
                                                                                                                     Wfftal fa HcteOttHoB?
                   I TrialCoart Plreservation ofAppellate Ganpfaaas.... 599
                     A. Motion to Disregard and for Judgment                                                         Leant Mow Aboat the law Journal
                                                                                                                     UbrarvtndB
                           Notvritetandiagdie Venfict......;.......,..;.,..... 600
                       B. Motion for New trial and Motion to Modify the
                        Judgment....*•....................................                602                        We also offer annual subscriptions to
                   C Bo«-Trul Motkajs in Nonjury Trials                                   607                        universities,colleges,lawfirms,
                   D. Findings of RuX and CoodusioDS of Law                               609
                                                                                                                     organizations, and otherinstButlons. To
                   E. BonnalBfflofExeeption..........................                     612
                                                                                                                     requesta quote pleasevisit
                                                                                                                     httyJftome.helrionftrwLowftwbscitpno oaitsar "So tte tisanes office of Nto&M £ ja»crs*j
              LAJ, onere he aMteoso. Ob. Sort Appenue Fnc&oe Group. Ho afltaood Uke
              Uatanbj ot Deal U> Sotest. aeon, to gadaued «Uk highboson h OTi Mr.
              SinipionuWdpt«dtotoBmniM»lbcmnOe»oflh»aS ChmTc»Appob.toB»
              RBbCiKDtt lie fcootid conJoBSlD CM Appelate lav, T MaiBhi Copt:Hojc, St. MoryV Uotuutty
              So»»dotl^toriUMWaU)otfaatofo^io^^                                       The
              oatoiBHbaeopioooay/ottiootettoooauaeouot
              Mt;aatf waaaoi J. Bocte.

                                                    595




httn*.//lw»f«M\nlirM» nror/HTlT VT tinAinaPanaOhanAltahitin initrnale/ctmUIQJ/rAl*^] SJrVi*/4=JtV*%a>«»=                                        Q/tfi/OAl «
            RECEIVED
    FIRST COURT QF APPEALS
|      HOUSTON, TEXAS
I AUG 18 2915
I CHRISTOPHER A. PRINE        Crtrisfcopher A. Prine
      ERK                     Clerk of the Court of Appeals First District
                              301 Fannin Street Houdtonjexas 77002-2066
                             770G22GB&S9                .#^)l'nil»»l«MP!M'M«»"||'|.l»»4»»H'il)H||